



Exhibit 10.2
MAXPOINT INTERACTIVE, INC.
2015 EQUITY INCENTIVE PLAN
NOTICE OF STOCK UNIT AWARD
You have been granted stock units representing shares of common stock of
Maxpoint Interactive, Inc. (the “Company”) on the following terms:
Name of Recipient:
«Name»

Total Number of Stock Units Granted:
«TotalUnits»

Date of Grant:
«DateGrant»

Vesting Commencement Date:
«VestDay»

Vesting Schedule:
«To be completed»

You and the Company agree that these stock units are granted under and governed
by the terms and conditions of the Company’s 2015 Equity Incentive Plan (the
“Plan”) and the Stock Unit Agreement, both of which are attached to, and made a
part of, this document.
You further agree to accept by email all documents relating to the Plan or this
award (including, without limitation, prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements). You also agree that the Company may deliver these
documents by posting them on a website maintained by the Company or by a third
party under contract with the Company. If the Company posts these documents on a
website, it will notify you by email.
You further agree to comply with the Company’s Insider Trading Policy when
selling shares of the Company’s common stock and acknowledge that certain other
corporate policies, such as the Company’s recoupment or clawback policy, may
also apply to this award, the shares issued upon settlement of this award and
profits gained from sale of the shares.
RECIPIENT
 
MAXPOINT INTERACTIVE, INC.
 
 
 
 
 
 
 
 
By:
 
 
 
 
Title:
 







    



--------------------------------------------------------------------------------





MAXPOINT INTERACTIVE, INC.
2015 EQUITY INCENTIVE PLAN
STOCK UNIT AGREEMENT
Grant of Units
Subject to all of the terms and conditions set forth in the Notice of Stock Unit
Award, this Stock Unit Agreement (the “Agreement”) and the Plan, the Company has
granted to you the number of stock units set forth in the Notice of Stock Unit
Award.
All capitalized terms used in this Agreement shall have the meanings assigned to
them in this Agreement, the Notice of Stock Unit Award or the Plan.
Payment for Units
No payment is required for the stock units that you are receiving.
Vesting
The stock units vest in accordance with the vesting schedule set forth in the
Notice of Stock Unit Award. No additional stock units will vest after your
Service has terminated for any reason.
Forfeiture
If your Service terminates for any reason, then your stock units will be
forfeited to the extent that they have not vested before the termination date
and do not vest as a result of the termination of your Service. This means that
any stock units that have not vested under this Agreement will be cancelled
immediately. You receive no payment for stock units that are forfeited. The
Company determines when your Service terminates for all purposes of your stock
units.
Leaves of Absence and Part-Time Work
For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy, or the terms
of your leave. However, your Service terminates when the approved leave ends,
unless you immediately return to active work.
 
If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Unit Award may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, the Company may adjust the vesting schedule so that the rate of
vesting is commensurate with your reduced work schedule.



    



--------------------------------------------------------------------------------




Settlement of Units
Each stock unit will be settled when it vests (unless you and the Company have
agreed in writing to a later settlement date pursuant to procedures the Company
may prescribe at its discretion); provided that in all events the stock unit
will be settled within the applicable “short term deferral” period as prescribed
under Code Section 409A.
At the time of settlement, you will be issued one share of the Company’s common
stock for each vested stock unit; provided that the Company has the right to
retain (not deliver) that number of shares issued upon settlement required to
satisfy applicable tax withholding obligations on the terms described below. No
fractional shares will be issued upon settlement.
In order for the Company to issue any shares to you upon settlement of your
vested stock units, you will need to have a trading brokerage account with a
broker designated by the Company. If before the initial settlement date of your
stock units you have not completed all steps necessary to open an account at the
designated broker, then the Company will need to open one on your behalf. You
agree to execute such documents as the Company determines necessary and
appropriate, including if necessary a power of attorney empowering the Company,
to open an account on your behalf for these purposes.


Section 409A
Unless you and the Company have agreed to a deferred settlement date (pursuant
to procedures that the Company may prescribe at its discretion), settlement of
these restricted stock units is intended to be exempt from the application of
Code Section 409A pursuant to Treasury Regulation 1.409A-1(b)(4) and shall be
administered and interpreted in a manner that complies with such exception.
Notwithstanding the foregoing, if the Company determines that you are a
“specified employee,” as defined in the regulations under Code Section 409A at
the time of your “separation from service,” as defined in Treasury Regulation
Section 1.409A-1(h) and it is determined that settlement of these stock units is
not exempt from Code Section 409A, then this paragraph will apply. If this
paragraph applies, and the event triggering settlement is your “separation from
service,” then any stock units that otherwise would have been settled during the
first six months following your “separation from service” will instead be
settled on the first business day following the earlier of (i) the six-month
anniversary of your separation from service or (ii) your death.
Each installment of stock units that vests is hereby designated as a separate
payment for purposes of Code Section 409A.
Nature of Units
Your stock units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue shares of common stock (or distribute
cash) on a future date. As a holder of stock units, you have no rights other
than the rights of a general creditor of the Company.
No Voting Rights or Dividends
Your stock units carry neither voting rights nor rights to cash dividends. You
have no rights as a stockholder of the Company unless and until your stock units
are settled by issuing shares of the Company’s common stock.
Units Nontransferable
You may not sell, transfer, assign, pledge or otherwise dispose of any stock
units. For instance, you may not use your stock units as security for a loan.



    
2



--------------------------------------------------------------------------------




Beneficiary Designation
You may dispose of your stock units in a written beneficiary designation. A
beneficiary designation must be filed with the Company on the proper form. It
will be recognized only if it has been received at the Company’s headquarters
before your death. If you file no beneficiary designation or if none of your
designated beneficiaries survives you, then your estate will receive any vested
stock units that you hold at the time of your death.
Withholding Taxes
No stock certificates (or their electronic equivalent) or cash will be
distributed to you, and no portion of stock units will be settled, unless you
have made arrangements satisfactory to the Company for the payment of any
withholding taxes that are due as a result of the vesting or settlement of the
stock units. If you fail to make satisfactory arrangements with respect to such
tax withholding obligations within two-and-one-half months following the end of
the calendar year in which the applicable vesting date occurs, then the
applicable portion of the stock units shall be forfeited.
Pursuant to such procedures as the Company may specify from time to time, tax
withholding obligations will be satisfied by the Company’s withholding a number
of shares of common stock otherwise issuable upon settlement of the stock units,
or portion thereof, having an aggregate fair market value sufficient to satisfy
the required federal, state and local tax withholding obligations attributable
to the vesting stock units, but not greater than the withholding obligations
determined applicable by the Company in its discretion.
In the sole discretion of the Committee, the Company may instead require or
permit that any applicable withholding obligations be satisfied by any other
legal method permitted under the Plan.
Restrictions on Resale
You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.
Retention Rights
Your award or this Agreement does not give you the right to be retained by the
Company, a Parent, Subsidiary, or an Affiliate in any capacity. The Company and
its Parents, Subsidiaries, and Affiliates reserve the right to terminate your
Service at any time, with or without cause.
Adjustments
In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of your stock units will be adjusted accordingly, as the
Company may determine pursuant to the Plan.
Effect of Significant Corporate Transactions
If the Company is a party to a merger, consolidation, or certain change in
control transactions, then your stock units will be subject to the applicable
provisions of Article 9 of the Plan, provided that any action taken must either
(a) preserve the exemption of your stock units from Code Section 409A or
(b) comply with Code Section 409A.
Recoupment Policy
This award, and the shares acquired upon settlement of this award, shall be
subject to any Company recoupment or clawback policy in effect from time to
time.



    
3



--------------------------------------------------------------------------------




Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its choice-of-law provisions).
The Plan and Other Agreements
The text of the Plan is incorporated in this Agreement by reference.
The Plan, this Agreement and the Notice of Stock Unit Award constitute the
entire understanding between you and the Company regarding this award. Any prior
agreements, commitments or negotiations concerning this award are superseded.
This Agreement may be amended only by another written agreement between the
parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE
TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.




    
4



--------------------------------------------------------------------------------






MAXPOINT INTERACTIVE, INC.
2015 EQUITY INCENTIVE PLAN
NOTICE OF STOCK UNIT AWARD
You have been granted stock units representing shares of common stock of
Maxpoint Interactive, Inc. (the “Company”) on the following terms:
Name of Recipient:
«Name»

Total Number of Stock Units Granted:
«TotalUnits»

Date of Grant:
«DateGrant»

Vesting Commencement Date:
«VestDay»

Vesting Schedule:
«To be completed»

You and the Company agree that these stock units are granted under and governed
by the terms and conditions of the Company’s 2015 Equity Incentive Plan (the
“Plan”) and the Stock Unit Agreement, both of which are attached to, and made a
part of, this document.
You further agree to accept by email all documents relating to the Plan or this
award (including, without limitation, prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements). You also agree that the Company may deliver these
documents by posting them on a website maintained by the Company or by a third
party under contract with the Company. If the Company posts these documents on a
website, it will notify you by email.
You further agree to comply with the Company’s Insider Trading Policy when
selling shares of the Company’s common stock and acknowledge that certain other
corporate policies, such as the Company’s recoupment or clawback policy, may
also apply to this award, the shares issued upon settlement of this award and
profits gained from sale of the shares.
RECIPIENT
 
MAXPOINT INTERACTIVE, INC.
 
 
 
 
 
 
 
 
By:
 
 
 
 
Title:
 







    



--------------------------------------------------------------------------------






MAXPOINT INTERACTIVE, INC.
2015 EQUITY INCENTIVE PLAN

STOCK UNIT AGREEMENT
Grant of Units
Subject to all of the terms and conditions set forth in the Notice of Stock Unit
Award, this Stock Unit Agreement (the “Agreement”) and the Plan, the Company has
granted to you the number of stock units set forth in the Notice of Stock Unit
Award.
All capitalized terms used in this Agreement shall have the meanings assigned to
them in this Agreement, the Notice of Stock Unit Award or the Plan.
Payment for Units
No payment is required for the stock units that you are receiving.
Vesting
The stock units vest in accordance with the vesting schedule set forth in the
Notice of Stock Unit Award. No additional stock units will vest after your
Service has terminated for any reason.
Forfeiture
If your Service terminates for any reason, then your stock units will be
forfeited to the extent that they have not vested before the termination date
and do not vest as a result of the termination of your Service. This means that
any stock units that have not vested under this Agreement will be cancelled
immediately. You receive no payment for stock units that are forfeited. The
Company determines when your Service terminates for all purposes of your stock
units.
Leaves of Absence and Part-Time Work
For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy, or the terms
of your leave. However, your Service terminates when the approved leave ends,
unless you immediately return to active work.
 
If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Unit Award may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, the Company may adjust the vesting schedule so that the rate of
vesting is commensurate with your reduced work schedule.



    
1

--------------------------------------------------------------------------------





Settlement of Units
Each stock unit will be settled when it vests (unless you and the Company have
agreed in writing to a later settlement date pursuant to procedures the Company
may prescribe at its discretion); provided that in all events the stock unit
will be settled within the applicable “short term deferral” period as prescribed
under Code Section 409A.
At the time of settlement, you will be issued one share of the Company’s common
stock for each vested stock unit; provided that the Company has the right to
retain (not deliver) that number of shares issued upon settlement required to
satisfy applicable tax withholding obligations on the terms described below. No
fractional shares will be issued upon settlement.
In order for the Company to issue any shares to you upon settlement of your
vested stock units, you will need to have a trading brokerage account with a
broker designated by the Company. If before the initial settlement date of your
stock units you have not completed all steps necessary to open an account at the
designated broker, then the Company will need to open one on your behalf. You
agree to execute such documents as the Company determines necessary and
appropriate, including if necessary a power of attorney empowering the Company,
to open an account on your behalf for these purposes.
Data Protection
For the purposes of this section, personal data means any information which
relates to an identified or identifiable living individual ("Personal Data").
In order to administer the Plan, you consent to the collection, holding,
processing and transfer of your Personal Data by the Company for all purposes
connected with the operation of the Plan. This includes transferring your
Personal Data to a country, territory or state outside the European Economic
Area that may not provide the same statutory protection for the information as
countries within the European Economic Area.
The purposes of the Plan referred to above include, but are not limited to:
•    holding and maintaining details of your Stock Unit Award and stock units;
•    transferring your Personal Data to the Company's registrars or brokers or
any administrators of the Plan; and
•    transferring your Personal Data to a bona fide prospective buyer of the
Company or business unit (and/or their advisers).



    
2

--------------------------------------------------------------------------------





Tax Matters
Where a liability to pay, or account for, income tax, primary class 1 (employee)
national insurance contributions and/or, unless the Company directs otherwise
and to the extent that it can be lawfully recovered from you, any secondary
class 1 (employer) national insurance contributions arises (or appears to the
reasonable satisfaction of the Company to arise) under the law of the United
Kingdom upon settlement of, release, assignment, surrender, disposal, or the
receipt of any benefit in connection with, the stock units or a portion thereof
or any shares of the Company's common stock that has been acquired by you as a
result of your stock units (including any failure to make good such an amount
within the time limit specified in section 222 of the UK Income Tax (Earnings
and Pensions) Act 2003 ("ITEPA")), you agree that:
•    any such liability may be recovered from you by the Company through the
methods set out in the "Withholding" and "Settlement of Units" sections of this
Agreement and paid to the relevant tax authority within the appropriate tax
deadlines applicable under UK law; and
•    where requested to do so by the Company you agree to enter into a joint
election under section 431 of ITEPA in respect of all or any of the shares of
the Company's common stock that has been issued to you upon settlement of your
vested stock units within 14 days of being issued such shares to disapply in
full the UK restricted securities legislation in Chapter 2 of Part 7 of ITEPA.
Nature of Units
Your stock units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue shares of common stock (or distribute
cash) on a future date. As a holder of stock units, you have no rights other
than the rights of a general creditor of the Company.
No Voting Rights or Dividends
Your stock units carry neither voting rights nor rights to cash dividends. You
have no rights as a stockholder of the Company unless and until your stock units
are settled by issuing shares of the Company’s common stock.
Units Nontransferable
You may not sell, transfer, assign, pledge or otherwise dispose of any stock
units. For instance, you may not use your stock units as security for a loan.
Beneficiary Designation
You may dispose of your stock units in a written beneficiary designation. A
beneficiary designation must be filed with the Company on the proper form. It
will be recognized only if it has been received at the Company’s headquarters
before your death. If you file no beneficiary designation or if none of your
designated beneficiaries survives you, then your estate will receive any vested
stock units that you hold at the time of your death.



    
3

--------------------------------------------------------------------------------





Withholding Taxes
No stock certificates (or their electronic equivalent) or cash will be
distributed to you, and no portion of stock units will be settled, unless you
have made arrangements satisfactory to the Company for the payment of any
withholding taxes that are due as a result of the vesting or settlement of the
stock units. If you fail to make satisfactory arrangements with respect to such
tax withholding obligations within two-and-one-half months following the end of
the calendar year in which the applicable vesting date occurs, then the
applicable portion of the stock units shall be forfeited.
Pursuant to such procedures as the Company may specify from time to time, tax
withholding obligations will be satisfied by the Company’s withholding a number
of shares of common stock otherwise issuable upon settlement of the stock units,
or portion thereof, having an aggregate fair market value sufficient to satisfy
the required federal, state and local tax withholding obligations attributable
to the vesting stock units, but not greater than the withholding obligations
determined applicable by the Company in its discretion.
In the sole discretion of the Committee, the Company may instead require or
permit that any applicable withholding obligations be satisfied by any other
legal method permitted under the Plan.
Restrictions on Resale
You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.
Retention Rights
Your award or this Agreement does not give you the right to be retained by the
Company, a Parent, Subsidiary, or an Affiliate in any capacity. The Company and
its Parents, Subsidiaries, and Affiliates reserve the right to terminate your
Service at any time, with or without cause.
Adjustments
In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of your stock units will be adjusted accordingly, as the
Company may determine pursuant to the Plan.
Effect of Significant Corporate Transactions
If the Company is a party to a merger, consolidation, or certain change in
control transactions, then your stock units will be subject to the applicable
provisions of Article 9 of the Plan, provided that any action taken must either
(a) preserve the exemption of your stock units from Code Section 409A or
(b) comply with Code Section 409A.
Recoupment Policy
This award, and the shares acquired upon settlement of this award, shall be
subject to any Company recoupment or clawback policy in effect from time to
time.
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its choice-of-law provisions).



    
4

--------------------------------------------------------------------------------





The Plan and Other Agreements
The text of the Plan is incorporated in this Agreement by reference.
The Plan, this Agreement and the Notice of Stock Unit Award constitute the
entire understanding between you and the Company regarding this award. Any prior
agreements, commitments or negotiations concerning this award are superseded.
This Agreement may be amended only by another written agreement between the
parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.




    
5